HOLTZOFF, Justice.
The third party complaint seems to charge the third party defendant- solely on the basis of the assignment of rents and power of attorney. It is established by papers submitted on this motion, however, that the power was not in effect at the time of the accident. Therefore, there was no obligation on the part of the third party defendant to make repairs or to maintain the property.
There is no material issue of fact on the question whether the assignment and the power to attorney were in effect at the time of the accident. They were in effect only during a default which had previously existed under the deed of trust. This default had been made good and, therefore, the assignment was no longer in effect when the plaintiff’s injuries were sustained.
Motion for summary judgment in favor' of the third party defendant granted.